                                                                        Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


LIONEL AND TAMMY ALFORD, AS
CO-TRUSTEES OF THE LIONEL D.
ALFORD, JR. AND TAMMY NIX
ALFORD REVOCABLE TRUST,

      Plaintiffs,

v.                                             CASE NO. 3:16cv362-MCR-CJK

WALTON COUNTY, A POLITICAL
SUBDIVISION OF THE STATE OF
FLORIDA,

     Defendant.
__________________________________/


                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 4, 2018. ECF No. 101. The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.
                                                                               Page 2 of 2

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

      Accordingly, the court hereby ORDERS and ADJUDGES as follows:

      1.     Plaintiffs’ Motion for Award of Attorney’s Fees and Untaxed Costs, ECF

No. 77, is GRANTED.

      2.     Plaintiffs shall have thirty (30) days from the date of this order in which

to submit materials in support of their attorney’s fee request, pursuant to Local Rule

54.1, as well as any additional materials in support of their request for costs.

      3.     Defendant shall have thirty (30) days thereafter in which to respond.

      4.     Following submission of the Rule 54.1 and any additional cost

materials, the parties shall confer in a good-faith effort to resolve the dispute and file

a notice of whether they reached an agreement within fourteen (14) days after

submission of Defendant’s response.

             DONE and ORDERED this 9th day of October 2018.



                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE


Case No. 3:16cv362-MCR-CJK
